Case 19-01069-JMM         Doc 241     Filed 08/12/20 Entered 08/12/20 15:02:02             Desc Main
                                     Document     Page 1 of 3



     Holly Roark, ISB No. 7143
     ROARK LAW OFFICES
     950 Bannock St. Ste. 1100
     Boise, ID 83702
     Telephone: (208) 536-3638
     Facsimile: (310) 553-2601
     Email: holly@roarklawboise.com

     Counsel for Debtors-in-possession

                            UNITED STATES BANKRUPTCY COURT

                                  DISTRICT OF IDAHO – BOISE

     In Re:                                         Case No. 19-01069-JMM

     WILLIAM E. DEMPSEY, II, and                    Chapter 11
     AMY D. DEMPSEY,

     Debtors and Debtors in Possession.



                    STATEMENT OF NO OBJECTION (DOCKET NO. 146)
       The undersigned attorney for Movant, represents to the Court as follows:
       1.      That a copy of Debtors’ Notice of Interim Application for Compensation of Michael
E. Band of Davison, Copple, Copple & Copple, LLP U SC §§330, 331 and Opportunity to Object
and for a Hearing was mailed, first class postage pre-paid, or served electronically, to each name
and address as set forth in the previously filed certificate of mailing attached to the Motion, Docket
No. 146.
       2.      That on May 22, 2020, Creditor BrunoBuilt, Inc. filed a Motion to Extend Deadline
to Object to the Interim Fee Application for Compensation of Michael E. Band of Davison, Copple,
Copple & Copple, LLP, Docket No. 159 (“Motion to Extend Deadline”).
       3.      That a hearing on the Motion to Extend Deadline was held on July 7, 2020. The Court
granted the Motion to Extend Deadline to August 11, 2020, and an Order reflecting the Court’s
ruling was entered on July 13, 2020, as Docket No. 207.




                                                   1
                         STATEMENT OF NO OBJECTION (DOCKET NO. 146)
Case 19-01069-JMM          Doc 241     Filed 08/12/20 Entered 08/12/20 15:02:02             Desc Main
                                      Document     Page 2 of 3



         4.     That no objections have been served upon the undersigned nor to the best of my
knowledge have any objections been filed in the Office of the Clerk within the time Ordered by the
Court.
         5.     That the Movant herein is entitled to the relief requested and the Application filed
herein as Docket No. 146 should be approved.
         I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct to the best of my knowledge and belief.


DATED: August 12, 2020                              ROARK LAW OFFICES




                                                                   ___________ _____
                                                   Holly Roark, counsel for Debtors-in-
                                                   Possession




                                                   2
                          STATEMENT OF NO OBJECTION (DOCKET NO. 146)
Case 19-01069-JMM        Doc 241     Filed 08/12/20 Entered 08/12/20 15:02:02         Desc Main
                                    Document     Page 3 of 3




                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that ON August 12, 2020, I filed the forgoing document
electronically through the CM/ECF system, which caused the following parties or counsel to be
served by electronic means, as more fully reflected on the Notice of Electronic Filing:

Holly Roark on behalf of Debtors-in-Possession holly@roarklawboise.com,
courtnotices@roarklawoffices.com

Robert A Faucher on behalf of Creditor BrunoBuilt, Inc.
rfaucher@hollandhart.com, boiseintaketeam@hollandhart.com;spturner@hollandhart.com
Philip John Griffin on behalf of Creditor BrunoBuilt, Inc.
PJGriffin@hollandhart.com, boiseintaketeam@hollandhart.com;njhammond@hollandhart.com

Jesse A.P. Baker on behalf of Creditor Bank of
America (NC) ecfidb@aldridgepite.com,
JPB@ecf.courtdrive.com

Lesley Bohleber on behalf of Creditor Bank of
America, N.A. ecfidb@aldridgepite.com,
llueke@ecf.courtdrive.com
Trevor L Hart on behalf of Creditor Washington Trust Bank
tlh@perrylawpc.com, jks@perrylawpc.com;mbp@perrylawpc.com;taw@perrylawpc.com
Scott B Muir on behalf of Interested Party CITY OF BOISE
BoiseCityAttorney@cityofboise.org

Brett R Cahoon on behalf of U.S. Trustee US
Trustee ustp.region18.bs.ecf@usdoj.gov

     AND I FURTHER CERTIFY that on such date I served the foregoing on the following non
CM/ECF Registered Participants in the manner indicated:

       Via first class mail, postage prepaid addressed as follows:
N/A

/s/ Holly Roark
________________________
Holly Roark




                                                 3
                        STATEMENT OF NO OBJECTION (DOCKET NO. 146)
